Citation Nr: 0843126	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  07-17 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized medical treatment rendered at a non-VA facility 
on December 5, 2006.


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran had active military service from December 2000 to 
June 2003. 
 
This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a decision of the Department of Veterans Affairs 
(VA) Medical Center (VAMC) in Canandaigua, New York.  



The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In this case, the veteran was mauled by a dog and suffered 
extensive injuries to his ear, which required reattachment by 
plastic surgeons.  When the emergency medical services (EMS) 
came, they took him by ambulance to the nearest emergency 
room, which was located at Kenmore Mercy Hospital.  The 
veteran had a significant amount of blood loss.  The record 
reflects that the veteran is currently service-connected for 
a cognitive disorder due to a traumatic brain injury, 
evaluated as 100 percent disabling from June 15, 2003 and 70 
percent disabling from August 1, 2004.
The veteran has not argued, nor does the evidence suggest, 
that prior authorization per se for private medical treatment 
for December 5, 2006 was obtained.  Thus, the pertinent issue 
is whether he is eligible for reimbursement for medical 
services that were not previously authorized.

MAS's decision to deny the veteran's claim for reimbursement 
was based on the provisions of 38 U.S.C.A. § 1725 and 38 
C.F.R. § 17.1002 (h) (the Millennium Bill).  However, there 
is no evidence of fact finding regarding the alleged 
incident; nor have treatment records been associated with the 
claims folder.  An inquiry must be made regarding the factual 
circumstances surrounding the mauling and whether the veteran 
attempted to (even if he failed) to recover any medical 
expenses from the dog owner.  The Board notes that in a March 
2007 Notice of Disagreement (NOD) the veteran stated that he 
enclosed pictures of his injuries, as well as correspondence 
from his family lawyer to the dog owners, which, in essence, 
showed that the dog owners had no insurance.  These records 
are not in the claims file and would be helpful in 
determining whether legal recourse against the dog owners 
could not reasonably be pursued.  See 38 C.F.R. § 17.1002(h).

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary release 
forms, with full address information, MAS 
should make arrangements to obtain 
treatment records from Kenmore Mercy 
Hospital, and any other pertinent 
treatment records, for date of service on 
December 5, 2006 and associate them with 
the claims folder.  MAS should document 
its efforts, as well as any responses 
received.  If the search for such records 
has negative results, documentation to 
that effect should be included in the 
claims file.

2  The RO should associate the pictures 
and the correspondence between his family 
lawyer and the dog owners referred to in 
the NOD with the claims file.  The 
veteran is encouraged to provide any 
additional evidence that may be helpful 
in determining whether legal recourse 
against the dog owners could not 
reasonably be pursued.

3.  The MAS should readjudicate the 
veteran's claim for payment of expenses 
incurred by the veteran at Kenmore Mercy 
Hospital for date of service on December 
5, 2006.  If the benefit sought on appeal 
remains denied, the veteran should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for a response.  


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


